DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the conductive ink" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20 are rejected as being dependent from the base claim and inherently including the same rejected claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 8, 9, 10, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 20130110063) in view of Official Notice and further in view of Lonero (US 8431766).

Regarding claim 1, An indicator device for use with an absorbent article wetness detection system, the indicator device comprising: a housing comprising an outside surface, a cavity, a front wall, a side wall, and a rear wall; a lid that is moveably from an open position to a closed position, wherein the lid forms a top wall of the housing cavity when the lid is closed; a hinge connecting the housing to the lid for movement between the closed position and the open position; (“Referring to FIG. 5, an embodiment of an attachment mechanism that may be used to attach the housing unit 102 to an absorbent article” Abraham: paragraph 68 & figure 5)
The claimed a latch that extends from the lid to engage an outside surface of the housing is not specifically disclosed by Abraham. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art to use a latch for securely closing a clamshell device. Modifying Abraham to include a latch, or latches, on the side(s) of the clamshell device to securely attach the device to an absorbent article would allow the user to easily attach the device in a commonly used manner that would allow for easy attachment and removal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abraham according to Official Notice.
The claimed and a conductor that interfaces by non-contact connection with a conductive strip positioned between an outer layer and an inner layer of an absorbent article is not specifically disclosed by Abraham and Official Notice. Lonero teaches a wetness detector with a device attached to a diaper that utilizes non-contact sensors that form a completed circuit in the presence of urine in order to alert a user to a wet diaper (“System consists of a conductor assembly formed with diaper 12, which is generally indicated by the reference numeral 30 in FIGS. 1-3, and an alarm unit generally denoted by the reference numeral 31 in FIG. 1. Conductor assembly 30 is applied to diaper 12, and alarm unit 31 is configured to be removably and operatively coupled to conductor assembly 30, in which the alarm unit 31 operates to issue an alarm stimulus in response to wetness applied to the conductor assembly 30 formed with diaper 12 closing a circuit formed between conductor assembly 30 and alarm unit 31” Lonero: column 4, lines 23-33). Modifying Abraham and Official Notice to include a non-contact sensor that is closed when urine is present to alert a user to a wet diaper would increase the overall utility of the system by providing the user with alternate means to detect a wet diaper. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abraham and Official Notice according to Lonero.

Regarding claim 3, The indicator device of claim 1 further comprising a second conductor that interfaces by non-contact connection with a second conductive strip positioned between the outer layer and the inner layer of the absorbent article. (Lonero: figure 3, elements 40 and 41)

Regarding claim 4, The indicator device of claim 3, wherein the first and second conductors are positioned in the housing cavity. (Lonero: figures 3, 7 and 8)

Regarding claim 5, The indicator device of claim 1, wherein the housing comprises a recess formed in an outside surface of the housing side wall. (Lonero: figure 5, element 130)

Regarding claim 8, The indicator device of claim 1, wherein the indicator device does not pierce the outer layer of the absorbent article. (Lonero: figures 1 and 7; the alarm unit is connected to the diaper and does not pierce the diaper but merely connects to a unit already attached to the diaper)

Regarding claim 9, The indicator device of claim 1, wherein the indicator device does not pierce the inner layer of the absorbent article. (Lonero: figures 1 and 7; the alarm unit is connected to the diaper and does not pierce the diaper but merely connects to a unit already attached to the diaper)

Regarding claim 10, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 11, The indicator device of claim 10 further comprising a latch hinge, wherein the latch is coupled to the housing via the latch hinge is not specifically disclosed by Abraham and Lonero. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art to use a latch with a latch hinge for opening/closing the latch for securely closing a clamshell device. Modifying Abraham to include a latch, or latches, with a latch hinge for opening/closing the latch on the side(s) of the clamshell device to securely attach the device to an absorbent article would allow the user to easily attach the device in a commonly used manner that would allow for easy attachment and removal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abraham and Lonero according to Official Notice.

Regarding claim 12, The absorbent article of claim 10, wherein the lid comprises an indentation on an outer surface of the housing to receive the latch is not specifically disclosed by Abraham and Lonero. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art to use a latch with a indentation for receiving the latch for securely closing a clamshell device. Modifying Abraham to include a latch, or latches, with a indentation for receiving the latch on the side(s) of the clamshell device to securely attach the device to an absorbent article would allow the user to easily attach the device in a commonly used manner that would allow for easy attachment and removal. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abraham and Lonero according to Official Notice.

Regarding claim 15, the claim is interpreted and rejected as claim 9 stated above.

Regarding claim 16, the claim is interpreted and rejected as claim 3 stated above.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Official Notice in view of Lonero and further in view of Kawarizadeh (US 5903222).

Regarding claim 2, The indicator device of claim 1, wherein the conductor comprises a conductive plate is not specifically disclosed by Abraham, Official Notice and Lonero. Kawarizadeh teaches a wetness detector that utilizes conductive plate (“Affixed to the outside of the housing 12 and positioned in facing contact with garment 20 is a first conductive plate 16 and a second conductive plate 17. Referring additionally to FIG. 3, interleaved plates 16 and 17, separated by a dielectric (air), form a capacitor, which is mounted upon a common, non-conductive substrate” Kawarizadeh: column 5, lines 11-16). Modifying Abraham, Official Notice and Lonero to use conductive plates would increase the overall versatility of the system by providing the user with alternate means to construct the conductive sensor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abraham, Official Notice and Lonero according to Shapira

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Official Notice in view of Lonero and further in view of Shapira (US 20040230172).

Regarding claim 17, the claim is interpreted and rejected as claim 1 stated above except for the claimed wherein the housing with the lid couples to the absorbent article and communicates with the conductive ink is not specifically disclosed by Abraham, Official Notice and Lonero. Shapira teaches a wetness sensor using conductive ink for detection (“A variety of methods may be used to form a fluid detection network in which a single conductive element is shaped to form plural network elements, such as a bus, detectors, and/or interface module. For example, a wire may be bent into shape, conductive ink may be used to print a desired pattern” Shapira: paragraph 55). Modifying Abraham, Official Notice and Lonero to use conductive ink would increase the overall versatility of the system by providing the user with alternate means to construct the conductive sensor. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Abraham, Official Notice and Lonero according to Shapira.

Regarding claim 18, The indicator device of claim 17 further comprising a grip. (Lonero: figure 1, element 130)

Regarding claim 19, The indicator device of claim 18, wherein the grip comprises a grip element raised from an outer surface of the housing side wall. (Lonero: figure 1, element 130)

Regarding claim 20, The indicator device of claim 18, wherein the lid comprises a lid side wall, and wherein the grip element extends from the housing side wall and from the lid side wall. (Lonero: figure 1, element 130)

Allowable Subject Matter
Claims 6, 7, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689